Title: To Benjamin Franklin from Thomas Digges, 24 October 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
Stepney 24 Octor 1780
The letter of Sepr. 18 with an inclosd Bill reachd me but a very few days ago, & I immedeately made the necessary enquirys about Mr Jones. This Genn. [Gentleman] is not in England but I hear He is coming this way, & is at present in Amsterdam, where (I suppose) he is playing similar tricks to those He has imposd upon You. The good old Doctor of whom I made my enquirys after Jones, tells me that He drew upon him from Paris for Eight Guineas “to keep him out of a French Goal”. This draft was followd a post or two after by another for 20 £ “to enable him to get to America”. Besides these Bills, he, by imposing himself on Dr. F as a Bror [Brother] to Dr. Jones of N York, obtaind several small sums of money, & the old Dr. knows nothing of him at present. I will be upon the watch for Him & therefore hold the Bill you inclosd me; but I think your best & only remedy is on Goddard, Who having Acknowlegd His acceptance of such a bill, is in consequence thereof liable to pay what has been advancd on it.

My two friends are arrivd & I red [received] the newspaper by them. I am uneasy about the picture; upwards of two I believe three mos ago Mr. F Bowens at Ostend acknowlegd the save receival of it, & said it should be forwarded properly. I will write to Him abot it, & desire Him to address you on the Subject. Three of the four men whom you address a line to are gone to Ireland; but not till after (by the advice of Mr H——n [Hodgson] & myself) making the proper application for the Receipt for four men from the Sick & hurt, to stand against as many confind americans. There are above an hundred people in their predicament in England, & most of them seemingly very easy under their situation; many have behavd well & done everything in their power.
The Person whom I have lately wrote to you about the Confinemt of, is in much better health, tho rigorously confind as usual. I have communicated with Him. This is mentiond for your Government in case you have a word to say to Him. I am With the highest respect Your Obedt Servant
Wm. S. Ross

No Western news but appearances speak that Some Ships & troops are soon going to the Wt Inds. & No Ama.
A Bill on Monr. G——d dated 16 Octor. for 48 £ for Accot of Your Charity at F——n [Forton]

 
Notation: Oct. 24. 1780.
